           Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                              )
Aziza DeBrossard-Sharp                        )
8326 Gibbs Way                                )
Landover, Maryland 20785                      )       Civil Action No. 21-1524
                                              )
        Plaintiff,                            )
                                              )
v.                                            )
                                              )
Amalgamated Casualty Insurance Co.            )       JURY TRIAL DEMANDED
8401 Connecticut Ave., Suite 105              )
Chevy Chase, Maryland 20815                   )
                                              )
        Defendant.                            )
                                              )

                                            COMPLAINT

        COMES NOW, Plaintiff Aziza DeBrossard-Sharp (“Ms. DeBrossard-Sharp” or

“Plaintiff”), by the undersigned counsel, and complains of Defendant Amalgamated Casualty

Insurance Company (“ACIC”), as follows:

                                        INTRODUCTION

     1. This is an action authorized and instituted pursuant to Title VII of the Civil Rights Act of

        1964, 42 U.S.C. § 2000 et seq. (“Title VII”), the Civil Rights Act of 1866, Section 1981(a)

        (“Section 1981”), and the Maryland Fair Employment Practices ACT (FEPA). Md. Code

        §20-601 et seq., for the Defendant’s discrimination based upon her race (African

        American), and sex/gender (female), and in retaliation against Plaintiff for her statutorily-

        protected activity.

     2. Additionally, Plaintiff brings this case for her breach of contract to recover damages as a

        result of her unlawful and discriminatorily-based termination from her position as a



                                                  1
     Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 2 of 20



   Commercial Claims Adjuster at Amalgamated Casualty Insurance Company located in

   Chevy Chase, Maryland.

                             JURISDICTION AND VENUE

1. This Honorable Court has subject matter jurisdiction over this suit pursuant to 28 U.S.C.

   §§ 1331 as it asserts a claim that arises under the Constitution, laws or treaties of the United

   States, specifically Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

   2000e, et seq., and Section 1981, to redress and enjoin the employment practices of the

   Defendant.

2. This Honorable Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1343.

3. This Court has subject matter jurisdiction over this suit pursuant to 42U.S.C.§ 2000e-16(a)

   and (c), incorporating 42 U.S.C. § 2000e-5(f) (3).

4. Venue is proper pursuant to 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-5(f)(3), because

   the events and business records that give rise to the issues in this Complaint occurred in

   this District.

                                      THE PARTIES

5. Plaintiff, Aziza DeBrossard-Sharp, is an adult resident and domiciliary of the State of

   Maryland. In addition to being a successful insurance adjuster, assisting clients in their

   most troubled times, Ms. DeBrossard-Sharp has a personal interest in philanthropy and

   providing for her local community.

6. Defendant, Amalgamated Casualty Insurance company, is an insurance carrier domiciled

   in both the District of Columbia and the State of Maryland, with its principal place of

   business in the State of Maryland.




                                              2
      Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 3 of 20



                           EXHAUSTION OF REMEDIES

7. Plaintiff has exhausted all of her administrative remedies.

8. Plaintiff filed a charge with the Washington Field Office of the U.S. Equal Employment

   Opportunity Commission (“EEOC”) alleging discrimination based on race (African

   American), sex (female), and retaliation (prior statutorily protected activity).

9. On March 23, 2021, the EEOC issued Plaintiff a Right-to-Sue Letter, which Plaintiff

   received on March 26, 2021.

10. Accordingly, Plaintiff timely files this action in accordance with the Notice of Rights,

   which provided Plaintiff the right to file this Complaint within 90 days of receipt of the

   Notice.

                             NATURE OF THE ACTION

11. Plaintiff brings this action to recover all legal and equitable remedies available for

   Defendant’s discrimination and retaliation in violation of Title VII, Section 1981, and

   FEPA, including back pay, front pay, and compensatory damages in an amount to be

   determined by the jury that would fully compensate her for the economic loss, physical and

   psychological injury, humiliation, embarrassment, and mental and emotional distress,

   prejudgment interest, attorneys’ fees, expenses, and costs of the action.

12. Plaintiff’s damages are significant, including, but not limited to, the loss of reputation,

   career advantage, emotional tranquility and denial of her constitutional and statutory rights.

                        FACTS COMMON TO ALL COUNTS

13. On or around April 19, 2018, the Plaintiff was offered a position as a Commercial Claims

   Adjuster by the Defendant. The offer stipulated that the Plaintiff would be permitted to

   work remotely for the duration of her tenure, be provided specific benefits such as paid


                                             3
      Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 4 of 20



   vacation and employer-contributed healthcare, as well as commensurate compensation.

   The Plaintiff emphasized to the Claims Manager, Andrew Lee, that her acceptance of said

   offer was contingent on the fulfillment of working remotely at least three (3) days a week

   due to her long commute. Mr. Lee agreed to these terms, and the Plaintiff accepted the

   offer, accordingly.

14. On or around May 14, 2018, the Plaintiff began working for the Defendant in person.

15. On or around June 2018, while still reporting to the office in person, the Plaintiff requested

   a status update regarding their agreement that the Plaintiff telework at least three (3) days

   a week. In response, the Defendant informed the Plaintiff that they were still coordinating

   the logistics.

16. On or around July 10, 2018, while still reporting to the office in person, the Plaintiff

   requested a status update regarding their agreement that the Plaintiff telework at least three

   (3) days a week. The Defendant informed the Plaintiff that they did not currently have the

   proper equipment to provide the Plaintiff, but that they were working to obtain this

   equipment.

17. On or around August 2018, while still reporting to the office in person, Claims Manager

   Andrew Lee informed the Plaintiff that the Defendant was still working on obtaining the

   required equipment necessary to enable the Plaintiff to work remotely. Mr. Lee further

   conveyed to Plaintiff that the Defendant did not currently possess enough funds in their

   budget to purchase new equipment, and that they would also not permit the Plaintiff to

   utilize her personal devices for company use, despite her being able to access the company

   database with these devices.




                                              4
      Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 5 of 20



18. On or around September 2018, while still reporting to the office in person, Plaintiff

   contacted the Claims Director and Human Resources Consultant to discuss the previously

   agreed upon vacation time as stipulated in her offer. During this discussion, both the Claims

   Director and Human Resources Consultant became extremely combative and aggressive

   towards her. During that hostile meeting, Plaintiff provided the email from the Claims

   Manager that detailed the agreed upon vacation time, which assisted in temporarily

   resolving the dispute about the matter.

19. On or around November 20, 2018, while still reporting to the office in person, the Plaintiff

   received an email from the Claims Management Office that stated the Plaintiff no longer

   has settlement authority, which effectively removed one of her duties. The Claims

   Manager, Andrew Lee, then immediately called the Plaintiff to discuss the email further.

   During the call, Mr. Lee informed Plaintiff that her settlement authority was rescinded

   because she extended an offer for a claimant that was less than the medical bills they

   provided. In response, Plaintiff informed Mr. Lee that the basis of her decision was

   legitimate, that the file note provided her evaluation and explanation of the offer, and that

   he should refer to that to understand her decision-making process in the matter.

   Unexpectedly, Mr. Lee then began to yell at Plaintiff and informed her that all future

   settlement offers for her claims must first go through Claims Management, first. The

   Plaintiff asserted that the settlement offer was within her authority at the time, and that she

   was not informed that she could not extend an offer for less than the medical costs that the

   claimant had provided. The Plaintiff further explained that upon closer inspection, the

   medical expenses that the claimant had submitted were unrelated to the accident in

   question, and that is why she had offered a lower settlement price. Strangely, although Mr.


                                             5
      Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 6 of 20



   Lee agreed with Plaintiff’s reasoning, he continued to assert that Plaintiff still has her

   settlement authority revoked. Plaintiff noted to Mr. Lee that this type of reprimand is

   unwarranted, considering her new employee status, the misinformation she was given

   regarding settlement offers, the lack of training provided to her, and the low likelihood that

   this would be repeated. Mr. Lee informed Plaintiff that he and the Claims Director both

   review claims similarly, since they were both previous employees of Nationwide

   Insurance. The Plaintiff replied that while this is true, most of the subordinate employees

   previously worked for other companies who have their own approach to claim evaluation

   and therefore the discussion should have been one based upon teaching and not

   reprimanding, particularly when the delivery was aggressive, demeaning, and debasing.

20. On or around November 21, 2018, while still reporting to the office in person, the Claims

   Manager called Plaintiff to discuss a towing claim. During the call, the Claims Manager

   began to berate the Plaintiff, alleging that she had mishandled the claim. The Plaintiff

   responded by stating that the Claims Manager had provided the information to Plaintiff in

   a previous call and instructed her to handle the claim in the very manner in which she

   handled it. The Claims Manager then realized his mistake, apologized, and ended the call.

21. On or around November 21, 2018, while still reporting to the office in person, the Plaintiff

   attended a claims meeting. During this meeting, the Claims Manager informed the team

   members that a new Claims Adjuster would be joining the team from Nationwide

   Insurance. The Claims Manager stated that this new adjuster would be working remotely

   starting on December 3, 2018.

22. On or around November 28, 2018, while still reporting to the office in person, the Plaintiff

   received an email from the Claims Manager. Less than a minute after receiving this email,


                                             6
      Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 7 of 20



   the Claims Manager called Plaintiff to discuss the same non-urgent claim that was the topic

   of the email. The Plaintiff informed the Claims Manager that while she had received the

   email, she had not yet had an opportunity to review its contents. The Claims Manager then

   began yelling at the Plaintiff, without justification. Despite the hostility, the Plaintiff

   attempted to defuse the situation, to no avail. Plaintiff asserted that the behavior from the

   Claims Manager was unprofessional, created a hostile work environment, and that she had

   been subjected to this type of behavior from both the Claims Manager and the Claims

   Director. The Plaintiff further informed the Claims Manager that the Claims Adjusters,

   including herself, have requested, on several occasions, for their processes to be placed in

   writing to better meet the expectations of management, and that management was

   continuously altering their expectations without first communicating them. The Claims

   Manager replied that this responsibility lies with the Claims Director, not him. This entire

   interaction was witnessed by another employee, “LL”, who had been present in the

   Plaintiff’s office.

23. On or around December 14, 2018, while still reporting to the office in person, the Plaintiff

   received a claim that had been reassigned from another employee. This employee

   (Caucasian, male) had failed to respond to a time limit demand and then exacerbated the

   situation by becoming combative with the claimant’s attorney. As a result, the claimant’s

   attorney threatened to file suit against the Defendant for this error, which would have put

   the insured at risk, and would have caused a financial strain on the company. Despite this

   egregious behavior, this Claims Adjuster, who is a Caucasian male, was not reprimanded

   or faced any consequences for his behavior. The Claims Manager informed Plaintiff that

   while he was aware that she already had a full case load, the Claims Director himself had


                                             7
      Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 8 of 20



   requested that the Plaintiff be the one to handle the claim, and expected weekly status

   updates on this claim, which was unusual and contrary protocol.

24. On or around December 19, 2018, while still reporting to the office in person, the Plaintiff

   received a phone call from the Claims Manager, Andrew Lee. The Claims Manager

   informed Plaintiff that no employee in the Claims Department would receive a bonus or a

   raise because it was not available in the budget. Although Mr. Lee advised Plaintiff that

   she had met all of the qualifications, he still indicated that she would still not be receiving

   a bonus. When Plaintiff pushed for more information, Mr. Lee sharply replied, “Look,

   you’re the highest paid person in this department under management.” Nevertheless, it was

   later determined that several Caucasian employees received bonuses that year including

   Claims Management, but Plaintiff, who is African American, did not.

25. On or around January 16, 2019, while still reporting to the office in person, Plaintiff

   received a call from Mr. Lee, Claims Manager. During that call, Mr. Lee reprimanded

   Plaintiff after a Claims Supervisor sent a berating email to Plaintiff that was actually

   intended for another Claims Adjuster. Plaintiff informed Mr. Lee that this email was sent

   in error and that she had provided the Claims Supervisor with the proper email for the

   Claims Adjuster that he was actually attempting to contact. Without acknowledgement of

   this error, the Claims Manager then reprimanded Plaintiff for a different issue—not signing

   onto Skype, the web-based video call platform—even though the Claims Manager was

   aware that the platform was experiencing technical issues. At this point it just felt like Mr.

   Lee was intentionally nit-picking issues to reprimand Plaintiff for.

26. On or around January 29, 2019, while still reporting to the office in person, Plaintiff

   received a berating email, this time from the Claims Director, after she informed him that


                                             8
     Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 9 of 20



   she and her fellow claims adjusters were not provided with the coverage note template after

   being told that they needed to use it. Upon learning this, Mr. Lee, Claims Manager called

   Plaintiff to apologize for this behavior, acknowledged that it was his failure to not have

   sent the coverage note template to all of the Adjusters, and indicated that he would inform

   the Claims Director, as such. During this call, Plaintiff informed the Claims Manager that

   this consistent and constant hostile behavior had taken a toll on her, and has made her feel

   unwelcome, unappreciated, and unsupported in her workplace. The Claims Manager

   apologized and promised the Plaintiff that he would improve—but he did not.

27. On or around January 30, 2019, while still reporting to the office in person, the Claims

   Manager, Andrew Lee, sent the team the coverage note template after the Plaintiff had

   requested it once again via email. That same day, Plaintiff attended a Claims Team

   meeting, during which the new adjuster made jokes regarding their ability to work from

   home and having their workspaces heated, while the remaining team members, who were

   all African American, were forced to work in-person in the office without heat because the

   heat had malfunctioned. Working in a cold office space created an environmentally

   oppressive atmosphere.

28. On or around March 1, 2019, while still reporting to the office in person, Mr. Lee, Claims

   Manager, informed the team that CEO Ed Arovas had left the company and that the new

   focus was on downsizing. He further elaborated that this move provided the team with

   additional funds and more leeway to operate the business without the restraints of Mr.

   Arovas. The Plaintiff once again renewed her request to telework but at this time was told

   that it was not a priority.




                                            9
     Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 10 of 20



29. On or around March 14, 2019, while still reporting to the office in person, Plaintiff received

   a call from the Claims Manager, Andrew Lee, who stated that he was aware that the

   Plaintiff was receiving more claims than anyone else on the team, and that he would work

   to ensure that the claims were dispersed more evenly. The Claims Manager also stated that

   he would work to assist the other adjusters to become licensed like she was, so that they

   could assist with her overwhelming workload.

30. On or around March 15, 2019, while still reporting to the office in person, the Claims

   Manager reinstated the Plaintiff’s settlement authority.

31. Then on or around May 7, 2019, Plaintiff was involved in a car accident where she

   sustained severe injuries to her legs and needed medical attention. The Plaintiff informed

   the Claims Manager of the accident and the severity of the impact. Despite Plaintiff’s

   condition, Mr. Lee ordered another Claims Adjuster, “JJ”, to report to the Plaintiff’s

   accident site so that she could escort her to work. The Plaintiff again advised Mr. Lee that

   her injuries were severe and that she needed to be evaluated by a medical professional.

   Ms. JJ arrived at the scene and observed the severity of the accident. In response, Ms. JJ

   profusely apologized to the Plaintiff because she had been ordered to go to the scene and

   drive her to work, which was a completely insensitive directive orchestrated by

   Defendant.

32. On or around June 6, 2019, while still reporting to the office in person, Plaintiff informed

   the Claims Manager that she was the recipient of a contest which permitted her to attend a

   reputable insurance conference. The Plaintiff inquired with Mr. Lee about whether she

   would be able to attend this conference on behalf of the company. In response, she was

   told that the company would not provide expenses for her accommodations or travel, and


                                             10
     Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 11 of 20



   that Plaintiff would have to utilize her vacation time in order to attend. During her

   onboarding, however, the Plaintiff was informed that all related training and professional

   development conferences and events were highly encouraged and would be supported. The

   Claims Manager did, however, agree that this would be a great opportunity and that if she

   did attend, she should present her findings to the department upon her return. In a surprising

   contrast, Plaintiff later learned that the Executive Assistant, a Caucasian, female, had

   attended an all-expenses paid two-week conference unrelated to her field a few weeks

   prior.

33. On or around August 1, 2019, while still reporting to the office in person, the Plaintiff

   received an email from the Claims Manager, who then immediately called to discuss it.

   The Plaintiff informed Mr. Lee that she had not yet had an opportunity to review its

   contents. In response, Mr. Lee began shouting at Plaintiff, stating that he called to make

   sure that she understood the email and exclaimed that he is the manager. The Plaintiff

   politely informed Mr. Lee that he has behaved this way before and that it was not only

   unproductive, but that is also created a hostile and anxious work environment for her. The

   Plaintiff further expressed that he consistently sends an unreasonable amount of emails,

   which are immediately followed by phone calls, even though he is aware of her excessively

   heavy workload. The Plaintiff’s coworkers observed this conversation as it was taking

   place on speakerphone.

34. On or around August 23, 2019, while still reporting to the office in person, Plaintiff

   followed up on a request to telework the week before her wedding as well as the paid time-

   off request she had submitted for the weekend of her wedding and her honeymoon. She

   received a response that her telework request would be denied since she did not possess a


                                            11
     Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 12 of 20



   company computer or a company phone. The Plaintiff replied that there was an extra

   company laptop available that operated all of the required programs, including the Fusion

   telephone application, which facilitates calls from the laptop. Mr. Lee responded that he

   would have to look into the matter further before making a decision on the request.

   Eventually, the Plaintiff’s paid time-off request was approved, but she never received a

   response about her telework request. Despite her heavy workload, Plaintiff continued to

   receive new claims up until the day she left.

35. On or around September 23, 2019, while still reporting to the office in person, Plaintiff

   received a call from the Claims Manager who informed her that he had incorrectly entered

   her paid time-off in the system, but that he would correct it shortly. He also informed her

   that while she was away, her desk was in great working order, and that he would give her

   a day off from receiving new assignments, so that she could catch up on emails.

36. On or around September 26, 2019, while still reporting to the office in person, Plaintiff was

   requested to report to the conference room to meet with the Claims Director, Claims

   Manager, and Human Resources Coordinator. Without warning, the Plaintiff was informed

   that she was being terminated. When the Plaintiff inquired about the reasoning for this

   decision, the Claims Director responded with insults, an irate tone, and debasing

   comments. When Plaintiff inquired for specifics, both the Claims Manager and Claims

   Director could not provide any incidents, but rather stated generally that she was a failure

   and had failed in her position. The Plaintiff continued to request elaboration, to which she

   was handed a packet and asked to leave the premises. The packet included insurance

   information and a Severance Agreement, which Plaintiff did not sign.




                                             12
     Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 13 of 20



37. Based on reason and belief, Plaintiff was treated disparately in comparison to her

   Caucasian colleagues and was subjected to a hostile work environment based on race and

   sex as an African American woman by Defendant.

                                         COUNT I

    Race Discrimination in Violation of Title VII of the Civil Rights Act of 1964

38. Plaintiff realleges and incorporates by reference each of the preceding paragraphs as if fully

   set forth herein.

39. A prima facie case of race discrimination requires a showing of four (4) elements: (1) she

   is a member of a protected class; (2) she was qualified for the position; (3) she suffered an

   adverse employment action; and (4) the action occurred under circumstances giving rise to

   an inference of discrimination.

40. Title VII prohibits discrimination against employees on the basis of sex, race, as well as

   retaliation, as relevant here. See 42 U.S.C. § 2000e-2(a); 42 U.S.C. § 2000e-3(a)(1994)”).

   Due to the similarity between state and federal law, Maryland courts usually defer to the

   "federal criteria and seek guidance from Federal Title VII decisions in determining a

   violation of the analogous State and county provisions." Muse-Ariyoh v. Board of

   Education, 235, 242 (Md. App. 2017).

41. Plaintiff is an African American woman and is considered a member of a protected class

   as stipulated under Title VII of the Civil Rights Act of 1964.

42. Plaintiff suffered an adverse employment action directly related to her position of being a

   protected class member as recognized under Title VII of the Civil Rights Act of 1964.

43. Plaintiff was regularly and consistently subjected to unlawful and prejudicial treatment by

   her superiors based upon her position as a protected class member.


                                             13
         Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 14 of 20



   44. Plaintiff was denied benefits and requests that were provided to Caucasian employees of

       similar stature and qualifications.

   45. Defendants have a history of disparately treating African American employees with greater

       scrutiny and reprimand than that of Caucasian employees.

   46. Plaintiff was dismissed for prejudicial reasons, as her work personnel record was flawless

       and her accomplishments during her tenure were exemplary.

   47. The difference in treatment sufficiently demonstrates that the adverse employment action

       received by the Plaintiff gives an inference of race discrimination and prejudice. Plaintiff

       has suffered significant emotional, physical, and financial distress as a result of the

       unlawful actions and conduct of the Defendant.

WHEREFORE, Plaintiff respectfully requests that the Court GRANT an award of compensatory

damages against Defendant that exceeds $500,000, specific performance, and award such other

and further relief deemed fair and just.

                                             COUNT II

         Sex Discrimination in Violation of Title VII of the Civil Rights Act of 1964

   48. Plaintiff realleges and incorporates by reference each of the preceding paragraphs as if fully

       set forth herein.

   49. A prima facie case of sex discrimination requires a showing of four (4) elements: (1.) she

       is a member of a protected class; (2.) she was qualified for the position; (3.) she suffered

       an adverse employment action; and (4.) the action occurred under circumstances giving

       rise to an inference of discrimination.

   50. Md. State Government (“S.G.”) Code Ann. § 20-606 and Title VII of the Civil Rights Act

       of 1964, as amended, 42 U.S.C. § 2000e et seq., prohibit discrimination against employees


                                                 14
         Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 15 of 20



       on the basis of sex, race, as well as retaliation, as relevant here. See 42 U.S.C. § 2000e-

       2(a); 42 U.S.C. § 2000e-3(a)(1994)”). Due to the similarity between state and federal law,

       Maryland courts usually defer to the "federal criteria and seek guidance from Federal Title

       VII decisions in determining a violation of the analogous State and county

       provisions." Muse-Ariyoh v. Board of Education, 235, 242 (Md. App. 2017).

   51. Plaintiff is an African American woman and is considered a member of a protected class

       as stipulated under Title VII of the Civil Rights Act of 1964.

   52. Plaintiff suffered an adverse employment action directly related to her position of being a

       protected class member as recognized under Title VII of the Civil Rights Act of 1964.

   53. Plaintiff was denied benefits and requests that were provided to Male employees of similar

       stature and qualifications.

   54. Defendants have a history of disparately treating female employees with greater scrutiny

       and reprimand than that of male employees.

   55. Plaintiff was dismissed for prejudicial reasons, as her work personnel record was flawless

       and her accomplishments during her tenure were exemplary.

   56. The difference in treatment sufficiently demonstrates that the adverse employment action

       received by the Plaintiff gives an inference of sex discrimination and prejudice.

   57. Plaintiff has suffered significant emotional, physical, and financial distress as a result of

       the unlawful actions and conduct of the Defendant.

WHEREFORE, Plaintiff respectfully requests that the Court GRANT an award of compensatory

damages against Defendant that exceeds $500,000, specific performance, and award such other

and further relief deemed fair and just.




                                                15
     Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 16 of 20



                                        COUNT III

                                  Wrongful Termination

58. Plaintiff realleges and incorporates by reference each of the preceding paragraphs as if fully

   set forth herein.

59. Employment agreements in Maryland are presumptively at-will. However, a contract may

   "overcome that presumption and create an employment relationship whereby the employee

   may be terminated only for just cause." Harig v. Progress Rail Servs. Corp., 166 F. Supp.

   3d 542, 550, 2015 U.S. Dist. LEXIS 169896, *14. See also Towson Univ. v. Conte, 384

   Md. 68, 862 A.2d 941, 947 (Md. 2004).

60. Plaintiff and Defendant acquiesced and memorialized an at-will employment agreement on

   April 19, 2018.

61. Plaintiff maintained and fulfilled all of her obligations and responsibilities as outlined in

   the employment agreement.

62. Plaintiff did not at any point during her employment with the Defendant violate any section

   stipulated in the at-will employment agreement.

63. Defendant dismissed Plaintiff from her position for unknown and unjustified reasons as

   her work performance and personnel record were nothing short of exemplary.

64. Defendant’s decision to terminate Plaintiff is directly related to Plaintiff’s status as a

   protected class member under Title VII of the Civil Rights Act of 1964.

65. Defendant’s decision to terminate Plaintiff is against the public policy foundations of an

   at-will agreement.

66. Defendant’s unlawful conduct has caused the Plaintiff to suffer substantial emotional,

   physical, and financial distress.


                                             16
          Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 17 of 20



WHEREFORE, Plaintiff respectfully requests that the Court GRANT an award of compensatory

damages against Defendant that exceeds $500,000, specific performance, and award such other

and further relief deemed fair and just.

                                                   COUNT IV

             Hostile Work Environment as a Result of Race and Sex Discrimination

    67. Plaintiff realleges and incorporates by reference each of the preceding paragraphs as if fully

         set forth herein.

    68. When hostile work environment is alleged to have occurred as a result of unlawful

         discrimination, Complainant must show that: (1) she belongs to a statutorily protected

         class; (2) she was subjected to harassment in the form of unwelcome verbal or physical

         conduct; (3) the harassment complained of was based on her statutorily protected class; (4)

         the harassment affected a term or condition of employment1 and/or had the purpose or

         effect of unreasonably interfering with the work environment and/or creating an

         intimidating, hostile, or offensive work environment; and (5) there is a basis for imputing

         liability. See Henson v. City of Dundee, 682 F.2d 897 (11th Cir. 1982); Humphrey v. United

         States Postal Service, EEOC Appeal No, 01965238 (October 16, 1998); Harris v. Forklift

         Systems, Inc., 510 U.S. at 21 (1993).

    69. Plaintiff belongs to a statutorily protected class as an African American woman.

    70. Plaintiff was subjected to continuous harassment in the forms of verbal and physical

         conduct from the Defendant and agents of the Defendant.



1
  The phrase “terms, conditions and privileges of employment” in Title VII is an expansive concept which sweeps
within its protective ambit the practice of creating a working environment heavily charged with racial discrimination
(or retaliation). One can readily envision working environment so heavily polluted with discrimination as to destroy
completely the emotional and psychological stability of group of workers. Rogers v. EEOC, 454 F.2d 234 (1971).


                                                         17
     Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 18 of 20



71. Plaintiff was subjected to continuous harassment in the forms of verbal and physical

   conduct from the Defendant and agents of the Defendant that was directly related to her

   position as a statutorily protected class member.

72. The harassment that the Plaintiff was subjected to unreasonably interfered with her ability

   to complete her responsibilities by creating an intimidating, hostile, or offensive work

   environment that she did not feel safe in attending on a daily basis.

73. The above conduct was enabled and encouraged by the Defendant and was unwelcome by

   the Plaintiff.

74. Defendant’s inability to cease the above conduct and repair the effects of this unlawful

   personnel action demonstrates that they were a contributing factor to the hostile work

   environment experienced by the Plaintiff.

75. Plaintiff has suffered irreparable harm, both professionally and personally, as a result of

   this unlawful conduct.

                                         COUNT V

   Maryland Fair Employment Practices ACT (FEPA). Md. Code §20-601 et seq.

76. Plaintiff realleges and incorporates by reference each of the preceding paragraphs as if fully

   set forth herein.

77. The Maryland Fair Employment Practices Act (FEPA), Md. Code Ann., State Gov’t, § 20-

   601 et seq. outlaws discrimination in employment based on race, color, religion, sex, age,

   national origin, marital status, sexual orientation, gender identity, genetic information, or

   disability by employers with more than 15 employees.

78. Under FEPA, an employer can be held legally responsible if the person responsible for the

   harassment can make or recommend employment decisions (e.g., hiring and firing,


                                             18
          Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 19 of 20



        promotion and demotion, and reassignments) or directs, supervises, or evaluates the work

        activities of the employee, even if that person does not have the power to make employment

        decisions. Additionally, an employer can be liable if its own negligence leads to

        harassment or enables harassment to continue.

    79. Harassment is unwelcome or offensive conduct that is based on “race, color, religion,

        ancestry or national origin, sex, age, marital status, sexual orientation, gender identity, or

        disability.”

        WHEREFORE, Plaintiff respectfully requests that the Court GRANT an award of

compensatory damages against Defendant that exceeds $500,000, specific performance, and award

such other and further relief deemed fair and just.


                                       PRAYER FOR RELIEF

              WHEREFORE, Plaintiff respectfully prays that this Honorable Court:

    1. Award damages including but not limited to repayment to Plaintiff, out of pocket expenses,
       and ancillary expenses and costs;
    2. Award compensatory damages in the amount of $500,000.
    3. Enter a declaratory judgement finding that the foregoing actions of Defendant violated
       Maryland law;
    4. Enter an amount equal to the tax on any award, interest, and costs;
    5. Enter a permanent injunction directing Defendant to take all affirmative steps necessary to
       remedy the effects of the illegal conduct described herein and to prevent similar
       occurrences in the future;
    6. Award Plaintiff reasonable attorneys’ fees and costs incurred in this action; and
    7. Order such other relief as this Court deems just and equitable.

                                                 JURY TRIAL

Plaintiff requests a jury trial for all issues so triable herein.



Dated: June 18, 2021




                                                    19
Case 8:21-cv-01524-GLS Document 1 Filed 06/18/21 Page 20 of 20



                                       Respectfully submitted,

                                       By: /s/ Dionna Maria Lewis

                                       Dionna Maria Lewis, Esq.
                                       (Bar No. 19486)
                                       District Legal Group, PLLC
                                       700 Pennsylvania Ave SE, Suite
                                       2098 Washington, D.C. 20003 Tel.
                                       (202) 486-3478 |
                                       Dionna@DistrictLegalGroup.com

                                       Counsel for Aziza DeBrossard-Sharp




                              20
